PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zacharopoulos et al.
Application No. 16/934,586
Filed: July 21, 2020
Attorney Docket No. 5011-0106US
For: SYSTEM, PROCESS AND APPARATUS TO DETERMINE LINAC ISOCENTER
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed December 10, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT.

The above-identified application was withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination) and a concurrently filed information disclosure statement (IDS) on December 10, 2021 by way of ePetition. The petition to withdraw from issue is hereby as dismissed as moot.  See 37 CFR 1.313(c)(2).

This application is being referred back to Technology Center Art Unit 2884 for appropriate action on the merits on the previously filed RCE and IDS.

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642.  All other inquiries concerning this examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2815.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions